Citation Nr: 1032399	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  02-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service connected 
post-traumatic stress disorder (PTSD) in excess of 70 percent 
prior to January 8, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969, 
from August 1970 to May 1971 and from May 1971 to October 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This appeal was remanded by the Board in September 2004 for 
additional development.  In April 2009, the Board granted a 70 
percent rating for PTSD for the period from August 23, 1999 to 
January 8, 2008 and granted a 100 percent rating from January 9, 
2008.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The attorney for 
the appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in May 2010.  By Order of the Court, the claim 
was returned to the Board.

In a facsimile dated August 3, 2010, the Veteran's representative 
expressed his request to withdraw as counsel pursuant to 
38 C.F.R. § 20.608(b)(2) (2009).  This communication  also 
included the Veteran's request to withdraw his appeal.  The Board 
finds that the Veteran's request to withdraw his appeal is in 
compliance with 38 C.F.R. § 20.204 (2009).  The attorney's 
request to withdraw is in essential conformity with the 
provisions of  38 C.F.R. § 20.608 and is granted.    


FINDING OF FACT

On August 3, 2010, the Board received notification that the 
Veteran requested to withdraw his appeal as to the issue of 
entitlement to an increased evaluation for service connected 
PTSD.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the 
Veteran as to the issue of entitlement to an increased evaluation 
for service connected PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2009).

On August 3, 2010, the Veteran's representative faxed a letter to 
the Board that expressed the Veteran's intent to withdraw his 
appeal as to the issue of entitlement to an increased evaluation 
for service connected PTSD.  A statement from the Veteran was 
attached.  See 38 C.F.R. § 20.204 (2009).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issue of entitlement to an increased evaluation 
for service connected PTSD which was returned to the Board after 
the Joint Motion for Remand.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the issue of entitlement to an increased evaluation for 
service connected PTSD.  


ORDER

The Veteran's appeal as to the issue of entitlement to an 
increased evaluation for service connected PTSD is dismissed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


